DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 01/13/2021 is accepted and entered. Applicant’s amendment to the claims has overcome the previous 112b rejection and the rejection has been withdrawn.
Applicant’s arguments regarding Claims 1 and 17 are moot because Kikel is now cited to disclose the newly amended limitations.
Applicant’s arguments regarding Claim 9 are found not persuasive. Applicant argues that Grossman/Van Brocklin does not teach or disclose “the collar terminating at a distal lip of the retention ring at or proximal of a terminal edge of the mouth”. However, Grossman/Van Brocklin reads on the broadest reasonable interpretation of this limitation, as set forth below.
Applicant did not specifically argue the dependent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Kikel (US 2016/0023812).
Claim 1, Grossman teaches a drainage system (10, Figs. 1 and 2), the drainage system (10, Figs. 1 and 2) comprising:
a container (bottle 12, Fig. 1) having an interior (13, Fig. 1) and a mouth (14, Fig. 1; the mouth is shown in more detail in Fig. 2), the mouth (14, Fig. 1) having an outer surface and an opening (as seen in Figs. 1 and 2);
a frangible seal (32, Figs. 1 and 2; ¶ [0026]) covering the opening;
a cap (16, Figs. 1 and 2) secured to the mouth (14, Figs. 1 and 2) and in fluid communication with a drainage line (26, Figs. 1 and 2), the cap (16, Figs. 1 and 2) having an inner surface for engaging the outer surface of the mouth (14, Figs. 1 and 2; Fig. 2 shows the inner surface of the cap engaging with the outer surface of the mouth in more detail).
Grossman is silent regarding a retention ring having a distally facing surface and comprising a collar having an inner surface configured to engage an outer surface of the cap, the collar terminating at a proximal edge of the retention ring, wherein the retention ring includes a bead spaced from both the distally facing surface and the proximal edge, the bead having an increased cross-sectional thickness compared to the collar such that the bead extends toward the cap to an apex for at least partially concentrating a restriction force provided by the retention ring on an adjacent area of the outer surface of the cap, the restriction force concentrated by the bead compressing a thickness of the cap at the bead to less than a default thickness, and wherein a lip of the cap extends along a shoulder of the container between the retention ring and the shoulder.
Van Brocklin teaches an assembly for securing and sealing a container, thus being in the same field of endeavor of sealing devices, with a retention ring (mounting 

    PNG
    media_image1.png
    706
    496
    media_image1.png
    Greyscale

Image 1: Annotated Figs. 6 and 7 of Van Brocklin

Grossman/Van Brocklin is silent whether a lip of the cap extends along a shoulder of the container between the retention ring and the shoulder.
Kikel teaches a bottle sealing assembly, thus being in the same field of endeavor, with a cap (14, Figs. 1-3) with a lip (combination of extending ledge 24 and circumferential area 22, Figs. 1-3) extending along a shoulder (the lower widening of the neck 12a, Figs. 1-3) of the container (bottle 12, Figs. 1-3) between the retention ring (annular ring 16, Figs. 1-3) and the shoulder (the lower widening of the neck 12a, Figs. 1-3). The lip extending along the shoulder between the retention ring and the shoulder provides securement of the retention ring around the cap and neck of the container (¶ [0029]).

Regarding Claim 17, Grossman discloses a method comprising:
piercing (¶ [0029]) a frangible seal (32, Figs. 1 and 2) with a spike (22, Figs. 1 and 2), wherein the frangible seal (32, Figs. 1 and 2) covers an opening of a mouth (14, Figs. 1 and 2) of a container (12, Fig. 1); and
exposing a drainage line (26, Figs. 1 and 2) to a vacuum initially contained (¶ [0029])  in an interior (13, Fig. 1) of the container (12, Fig. 1),
wherein a cap (16, Figs. 1 and 2) provides fluid communication (¶ [0029]) between the interior (13, Fig. 1) of the container (12, Fig. 1) and the drainage line (26, Figs. 1 and 2),
wherein the cap (16, Figs. 1 and 2) is engaged with an outer surface of the mouth (14, Figs. 1 and 2; the engagement between the cap and outer surface of the mouth is shown in more detail in Fig. 2).
Grossman is silent whether a seal is provided between the outer surface of the mouth and the cap by a compression force, wherein the compression force is provided by a collar of a retention ring, the collar including an inner surface positioned in engagement with an outer surface of the cap, and wherein the inner surface of the collar 
Van Brocklin teaches an assembly for securing and sealing a container, thus being in the same field of endeavor of sealing devices, with a retention ring (mounting cup 68, Figs. 6 and 7) having a distally facing surface and comprising a collar having an inner surface forming a generally circular opening, the collar terminating at a proximal edge of the retention ring, wherein the retention ring includes a bead spaced from both the distally facing surface and the proximal edge, the bead having an increased cross-sectional thickness compared to the collar such that the bead extends toward the cap to an apex for at least partially concentrating a restriction force provided by the retention ring on an adjacent area of the outer surface of the cap, the restriction force concentrated by the bead compressing a thickness of the cap at the bead to less than a default thickness. Image 1 above maps out these limitations in Figs. 6 and 7 of Van Brocklin. The deformable tabs, 46, in Van Brocklin assist in keeping the components together after assembly (Col. 6 lines 36-48).
Therefore, it would have been obvious to modify the device of Grossman to have a retention ring with a bead with an increased cross-sectional thickness that concentrated a restriction force provided by the retention ring on an area of the cap that 
Grossman/Van Brocklin is silent whether a lip of the cap extends along a shoulder of the container between the retention ring and the shoulder.
Kikel teaches a bottle sealing assembly, thus being in the same field of endeavor, with a cap (14, Figs. 1-3) with a lip (combination of extending ledge 24 and circumferential area 22, Figs. 1-3) extending along a shoulder (the lower widening of the neck 12a, Figs. 1-3) of the container (bottle 12, Figs. 1-3) between the retention ring (annular ring 16, Figs. 1-3) and the shoulder (the lower widening of the neck 12a, Figs. 1-3). The lip extending along the shoulder between the retention ring and the shoulder provides securement of the retention ring around the cap and neck of the container (¶ [0029]).
Therefore, it would have been obvious to modify the cap of Grossman/Van Brocklin to have a lip extending along a shoulder of the container between the retention ring and the shoulder. This would provide securement of the retention ring around the cap and neck of the container (as motivated by Kikel ¶ [0029]). Since the cap of Grossman/Van Brocklin is made of elastomeric material, the compressibility of the cap 
Regarding Claims 2 and 18, Grossman further discloses the outer surface of the mouth (14, Fig. 2) includes a protrusion (seen in Fig. 2).
Grossman is silent whether the bead of the retention ring is located distally of the protrusion of the mouth.
However, the combination of Grossman/Van Brocklin, as set forth above for Claim 1, discloses a retention ring with a bead that would surround the cap over the mouth of the container. Based on the structure of Van Brocklin, when the retaining ring/mounting cup is added to the device of Grossman, the bead of the retention ring would end up distally located from the protrusion of the mouth.
Regarding Claim 7, Grossman further discloses a spike (22, Figs. 1 and 2) with a flange (30, Fig. 1), the spike (22, Figs. 1 and 2) being configured to pierce the frangible seal (32, Figs. 1 and 2) in response to an initiation force being applied to the flange in a distal direction (¶ [0029]); and a safety clip (50, Fig. 3; the clip of the embodiment of Fig. 3 can be used with any embodiment of the invention as it merely needs to fit between the flange and elastomeric cap which is present in the embodiment of Fig. 1) engaged with the cap (16, Figs. 1-3; ¶ [0035-0036]).
Grossman is silent whether the safety clip is located at least partially between the flange of the spike and the retention ring.
However, the combination of Grossman/Van Brocklin, as set forth above for Claim 1, has the retention ring surrounding the lower portion of the cap. Since the safety clip of Grossman is present between the flange of the spike and the upper portion 
Regarding Claim 8, Grossman is silent whether the safety clip includes a groove for receiving at least a portion of the collar of the retention ring. However, Grossman does disclose that the clip “snaps in” to secure the rest of the device together and prevent untimely use (¶ [0035]). Therefore, one of ordinary skill in the art would recognize that it would beneficial to have the safety clip extend over the cap and over the retention ring to keep everything in place and prevent accidental removal of the retention ring, which could lead to premature loss of vacuum within the container. Since the clip is described as snapping into place, one of ordinary skill would also recognize a groove would be required for the retention ring to allow this snap fit to take place.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Kikel (US 2016/0023812) further in view of Prohaska (US 4431111).
Regarding Claims 3 and 5, Grossman/Van Brocklin/Kikel is silent whether the retention ring includes a tab extending from the collar, the tab having a surface for receiving a removal force, wherein the surface of the tab of the retention ring faces distally, and wherein the tab of the retention ring includes a rib on its proximal side extending to a lip of the collar, and removing the retention ring from engagement with the cap by applying a removal force to a tab of the retention ring, wherein the tab of the retention ring is coupled to the collar of the retention ring, and wherein a collar portion of the collar bends in response to the application of the removal force.

Therefore, it would have been obvious to modify the retention ring of Grossman/Van Brocklin/Kikel to have a tab having a distal surface for receiving a removal force and a rib on the proximal side of the tab to allow for easy removal of the ring and cap while still providing a secure seal to the container (as motivated by Prohaska Col. 6 lines 3-18). Due to the construction of the retention ring of Grossman/Van Brocklin, the tab of Grossman/Van Brocklin/Prohaska will extend from the collar through the retention ring portion with the bead. The ribs will also extend to the lip of the collar based on the construction of the ribs of Prohaska to allow for clear removal of the ring as a whole (as seen in Fig. 9 of Prohaska).
Regarding Claim 4, Grossman/Van Brocklin/Kikel is silent whether the collar of the retention ring includes a collar portion having a relatively low bending moment of 
Prohaska teaches a retention ring with a portion having a relatively low bending moment of inertia with respect to adjacent areas of the retention ring – this portion of low moment of inertia is depicted by the rip line 27, Figs. 1-9. As seen in Fig. 9, when force is applied to the tab, the rip line is also ripped along the retention ring, deforming the retention ring in response to the force. The tab and rip line allows for easy removal of the cap while still providing a secure seal to the container (Col. 6 lines 3-18).
Therefore, it would have been obvious to modify the retention ring and collar of Grossman/Van Brocklin/Kikel to have the collar portion having a relatively low bending moment of inertia to allow for deformation of the collar portion of the retention ring in response to the removal force received by the tab to allow for easy removal of the ring and cap while still providing a secure seal to the container (as motivated by Prohaska Col. 6 lines 3-18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Kikel (US 2016/0023812) further in view of Ferraro (US 2011/0126675).
Regarding Claim 6, Grossman/Van Brocklin/Kikel is silent whether the retention ring includes a prong with a point for increasing the size of an opening of the frangible seal, and manipulating the prong of the retention ring through the opening.
Ferraro teaches a bottle cap, thus being in the same field of endeavor of container lids, with a prong with a point (26, Fig. 7; ¶ [0017]) that is used to penetrate the seal for removal (¶ [0017]) by manipulating the prong through the seal (¶ [0017]). 
Therefore, it would have been obvious to modify the retention ring of Grossman/Van Brocklin/Kikel to include a prong with a point that can be used to penetrate the seal. It would have also been obvious to utilize this prong to enlarge an already existing opening in the seal to ensure the seal is opened enough for proper access to the material within the container.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553).
Regarding Claim 9, Grossman teaches a cap assembly for a drainage system, the cap assembly comprising:
a cap (16, Figs. 1 and 2) configured to be secured to a mouth (14, Figs. 1 and 2) of a container (12, Fig. 1) and having an opening (seen in Figs. 1 and 2) for communication with a drainage line (26, Figs. 1 and 2), the cap (16, Figs. 1 and 2) having an inner surface for engaging the outer surface of the mouth (14, Figs. 1 and 2; Fig. 2 shows the inner surface of the cap engaging with the outer surface of the mouth in more detail).
Grossman is silent regarding a retention ring having a distally facing surface and comprising a collar having an inner surface forming a generally circular opening, the collar terminating at a proximal edge of the retention ring, the collar terminating at a proximal lip of the retention ring at or distal of a terminal edge of the mouth and a bead spaced from both the distally facing surface and the proximal edge; and the bead having an increased cross-sectional thickness compared to the collar such that the 
Van Brocklin teaches an assembly for securing and sealing a container, thus being in the same field of endeavor of sealing devices, with a retention ring (mounting cup 68, Figs. 6 and 7) having a distally facing surface and comprising a collar having an inner surface forming a generally circular opening, the collar terminating at a proximal edge of the retention ring, the collar terminating at a proximal lip of the retention ring at or distal of a terminal edge of the mouth (as shown in Image 1, the collar terminates at the proximal edge of the retention ring, and the topmost portion of the bead can be interpreted as a proximal lip of the retention ring with the remainder of the bead serving as the claimed bead; this proximal lip is distal to the mouth), wherein the retention ring includes a bead spaced from both the distally facing surface and the proximal edge, the bead having an increased cross-sectional thickness compared to the collar such that the bead extends toward the cap to an apex for at least partially concentrating a restriction force provided by the retention ring on an adjacent area of the outer surface of the cap, the restriction force concentrated by the bead compressing a thickness of the cap at the bead to less than a default thickness. Image 1 above maps out these limitations in Figs. 6 and 7 of Van Brocklin. The deformable tabs, 46, in Van Brocklin assist in keeping the components together after assembly (Col. 6 lines 36-48).
Therefore, it would have been obvious to modify the device of Grossman to have a retention ring with a bead with an increased cross-sectional thickness that .
Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Prohaska (US 4431111).
Regarding Claim 10, 12, and 19, Grossman/Van Brocklin is silent whether the retention ring includes a tab extending from the collar, the tab having a surface for receiving a removal force, wherein the surface of the tab of the retention ring faces distally, and wherein the tab of the retention ring includes a rib on its proximal side extending to the proximal lip of the collar, and removing the retention ring from engagement with the cap by applying a removal force to a tab of the retention ring, wherein the tab of the retention ring is coupled to the collar of the retention ring, and wherein a collar portion of the collar bends in response to the application of the removal force.
Prohaska teaches a closure cap, thus being in the same field of endeavor of devices that assist in sealing a container, with a retention ring (side wall 12, Figs. 1-9) 
Therefore, it would have been obvious to modify the retention ring of Grossman/Van Brocklin to have a tab having a distal surface for receiving a removal force and a rib on the proximal side of the tab to allow for easy removal of the ring and cap while still providing a secure seal to the container (as motivated by Prohaska Col. 6 lines 3-18). Due to the construction of the retention ring of Grossman/Van Brocklin, the tab of Grossman/Van Brocklin/Prohaska will extend from the collar through the retention ring portion with the bead. The ribs will also extend to the lip of the collar based on the construction of the ribs of Prohaska to allow for clear removal of the ring as a whole (as seen in Fig. 9 of Prohaska).
Regarding Claim 11, Grossman/Van Brocklin is silent whether the collar of the retention ring includes a collar portion having a relatively low bending moment of inertia with respect to adjacent areas of the collar such that the collar portion deforms in response to the removal force being received by the tab.

Therefore, it would have been obvious to modify the retention ring and collar of Grossman/Van Brocklin to have the collar portion having a relatively low bending moment of inertia to allow for deformation of the collar portion of the retention ring in response to the removal force received by the tab to allow for easy removal of the ring and cap while still providing a secure seal to the container (as motivated by Prohaska Col. 6 lines 3-18).
Regarding Claim 13, Grossman/Van Brocklin is silent whether the rib includes a gusset extending to the rib.
Prohaska teaches a gusset that extends to the proximal lip. The gusset is the portion circled in Image 2 below. The gusset extends between the two ribs 38 providing additional strength to the ribs and allowing for easy removal of the cap while still providing a secure seal to the container (Col. 6 lines 3-18).

    PNG
    media_image2.png
    301
    323
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 1 of Prohaska
Therefore, it would have been obvious to modify the retention ring and collar of Grossman/Van Brocklin to have a gusset that extends to the proximal lip to allow for easy removal of the ring and cap while still providing a secure seal to the container (as motivated by Prohaska Col. 6 lines 3-18).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Ferraro (US 2011/0126675).
Regarding Claims 14 and 20, Grossman/Van Brocklin is silent whether the retention ring includes a prong with a point for increasing the size of an opening of the frangible seal, and manipulating the prong of the retention ring through the opening.
Ferraro teaches a bottle cap, thus being in the same field of endeavor of container lids, with a prong with a point (26, Fig. 7; ¶ [0017]) that is used to penetrate the seal for removal (¶ [0017]) by manipulating the prong through the seal (¶ [0017]). This allows for the seal to be opened sufficiently to allow proper access to material within the container.
.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 2004/0116902) in view of Van Brocklin (US 4773553) further in view of Sanbar (US 2020/0216218).
Regarding Claims 15 and 16, Grossman/Van Brocklin is silent whether the retention ring is substantially formed through a 3D printing process and includes at least one of a polypropylene material and a nylon material.
Sanbar teaches a resealable container, thus being in the same field of endeavor of containers, which can have a sealing ring made by 3D printing out of polypropylene (¶ [0057, 0058]). 3D printing is a known method of manufacturing materials either individually or unitarily, and polypropylene is a known plastic useful for manufacturing of containers.
Therefore, it would have been obvious to modify the retaining ring of Grossman/Van Brocklin to be made by 3D printing and/or polypropylene. Polypropylene and 3D printing are known materials and methods for manufacturing containers and pieces of containers. This is shown by Sanbar (¶ [0057, 0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781